Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 U.S.C. 112

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are vague, indefinite, awkwardly, confusingly worded and/or lacking proper antecedent basis:
“and/or” in claims 1-3. The limitations are being claimed in both the inclusively and in the alternative.
“its” in claim 6. The limitation are not being positively recited with proper antecedent basis.
Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Weber 8708622.
Weber discloses the claimed invention as recited in the claims as shown below:

1. Clamping device comprising: a body 22 including a central receiving opening C1 configured to be concentrically located with a workpiece spindle axis; and an annular planar contact surface, which is configured to be concentrically located with the workpiece spindle  axis, is located in a workpiece-side end region of the clamping device , and which extends at least substantially perpendicular to the workpiece spindle axis; wherein said clamping device is configured to clamp a gear workpiece comprising a head region and a shaft or a shank; wherein the workpiece-side end region includes at least one circumferential groove therein is provided in the workpiece-side end region, said at least one groove extends from an outer surface of the clamping device radially toward the workpiece spindle axis and/or extends radially outwardly from an inner surface of the clamping device relative to the workpiece spindle axis; and wherein said at least one groove provides the clamping device with elasticity in a region of the planar contact surface.

    PNG
    media_image1.png
    724
    556
    media_image1.png
    Greyscale

2. Clamping device according to claim 1, wherein the body defines an outer surface in the workpiece-side end region, and wherein the at least one circumferential groove extends from this surface radially towards the workpiece spindle axis, and/or the body defines an inner surface in the workpiece-side end region and wherein the circumferential groove extends from this inner surface radially outwardly relative to the workpiece spindle axis. See Fig.2B Annotated

3. Clamping device according to claim 1, wherein the body defines a nose piece defining said central receiving opening, wherein 
the nose piece defines an outer surface in the workpiece-side end region and wherein the at least one circumferential groove extends from this surface radially towards the workpiece spindle axis, and/or

the nose piece defines an inner surface in the workpiece-side end region and wherein the at least one circumferential groove extends from this inner surfaceradially outwardly relative to the workpiece spindle axis. See Fig.2B Annotated

4, Clamping device according to claim 1, further comprising a gear workpiece defining a shaft and a head region defining a heel defining a rear heel surface, and configured to be at least substantially parallel to a plane extending at least substantially perpendicular to the workpiece spindle axis when the shaft of the gear workpiece is inserted into the central receiving opening. See Fig.2B Annotated

5. Clamping device according to claim 4, further comprising means for applying an axial tensile force on the gear workpiece at least substantially parallel to the workpiece spindle axis, wherein the means is configured to apply said force to the shaft by frictional connection therebetween to pull the gear workpiece together with the shaft into the central receiving opening. See Fig.2B Annotated

6. Clamping device according to claim 4, wherein said gear workpiece is clamped in a clamped state by frictional connection therebetween on the shaft and by a positive connection between the annular planar contact surface and the rear heel surface of the heel, wherein the at least one circumferential groove changes its shape during clamping and thereby generates a restoring force in the clamping device. See Fig.2B Annotated

7. Clamping device according to claim 6, wherein said restoring force acts in the clamped state at least substantially in an axial direction on the rear heel surface of the heel. See Fig.2B Annotated

8. Clamping device according to 4, configured to generate a positive connection and a frictional connection between the rear heel surface of the heel and the annular planar contact surface that are maintained during a temperature-related expansion of the gear workpiece.

9. Clamping device according to claim 2, further comprising a gear workpiece defining a shaft and a head region defining a heel defining a rear heel surface, and configured to


be at least substantially parallel to a plane extending at least substantially perpendicular to the workpiece spindle axis when the shaft of the gear workpiece is inserted into the central receiving opening. See Fig.2B Annotated

10. Clamping device according to claim 3, further comprising a gear workpiece defining a shaft and a head region defining a heel defining a rear heel surface, and configured to be at least substantially parallel to a plane extending at least substantially perpendicular to the workpiece spindle axis when the shaft of the gear workpiece is inserted into the central receiving opening. See Fig.2B Annotated

11. Clamping device according to claim 5, wherein said gear workpiece is clamped in a clamped state by frictional connection therebetween on the shaft and by a positive connection between the annular planar contact surface and the rear heel surface of the heel, wherein the at least one circumferential groove changes its shape during clamping and thereby generates a restoring force in the clamping device. See Fig.2B Annotated

12. Clamping device according to 5, configured to generate a positive connection and a frictional connection between the rear heel surface of the heel and the annular planar contact surface that are maintained during a temperature-related expansion of the gear workpiece. See Fig.2B Annotated
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is of rejection and being the other art is being made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 1, 2022